Title: To George Washington from Alexander McDougall, 4 September 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     West Point September 4th 1782
                  
                  When I had the honor of receiving your Excellency’s favor of yesterday by Colonel Bayliss, the fever was on me, which prevented my giving it a written answer: And therefore requested him to inform your Excellency, that under other Circumstances, than mine were at this time, I should be happy to execute your Excellency’s intentions, but that it was out of my power, for that I was unable to furnish myself with the proper Necessaries to appear in Character, as a Commissioner to meet those from the enemy, for the purpose of settling a general Cartel of prisoners.  Besides my Health is so impaired, that I cannot discharge the honorable trust your Excellency intended to repose in me, with that propriety and advantage to the Country, or Reputation to myself; which the Nature of the Commission demands.
                  The horses and Cloathing necessary to enable me to appear decently in Character, is now out of my power, and my Spirits are so affected by my disorder, that I should dishonor your Judgment and the Country—For I can with great truth assure your Excellency, that I am totally disqualified, to do any public duty, which requires fatigue, or close attention, and it is extreamly mortifying to me, that this is my unfortunate Condition: Although it would give me great pleasure to have it in my power to execute the most distant wish of my Chief.  I have the honor to be your Excellencys most obedient and most humble Servant.
                  
                     Alexr McDougall
                  
               